JUSTICE LACY, with whom JUSTICE KEENAN
joins, concurring in part and dissenting in part.
In my opinion the majority improperly interprets the plain words of the City’s retirement system when holding that the retirees in this case are guaranteed a retirement benefit of at least two-thirds of their final average salary without any deductions for workers’ compensation payments. The grandfather clause at issue provides that the allowance payable to a City retiree who qualified or could have qualified for disability retirement could not be less than the allowance that
would have been payable had the provisions of the system as in effect at June 30, 1966, been in effect at the member’s actual date of disability retirement. (Emphasis added.)
This is not a guarantee of a specific amount of the retirement benefit; rather it requires application of the retirement system provisions, as they were in 1966, in determining the appropriate amount.
In 1966 the provisions of the system provided that the disability retirement benefits would be reduced by the amount of workers’ compensation received by the retiree, thereby precluding a double recovery. This provision of the system was not qualified, but applied to all City retirees. In 1966, however, the retirement allowances of City police officers were, in fact, not reduced by workers’ compensation payments; at that time, City police officers were not covered by the Workers’ Compensation Act. Hence, the lack of a reduction in City police officers’ retirement allowances *396was not by virtue of any provisions of the system, but by virtue of the provision of the Workers’ Compensation Act. Subsequently, the Workers’ Compensation Act was changed to include City police officers; however, the provisions of the City retirement system did not change nor did the language of the grandfather clause change.
Therefore, I cannot agree that the formula now applied by the City to determine the disability retirement allowance of these City retirees is a formula different than that applied under the provisions of the system in 1966. Matters extraneous to the provisions of the system have changed, but that does not translate into a change in the provisions of the system. The system then, and as applied by the City now, provides that a retiree’s benefit will be reduced by the amount, if any, of workers’ compensation received by that retiree, thus continuing to eliminate a double recovery. Consequently, I would affirm the trial court’s determination in this regard.